Citation Nr: 0940488	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-39 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to November 2, 2001 
for service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army, with active 
service from November 1986 to April 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana.  During the pendency of the 
appeal, the Veteran relocated; original jurisdiction now 
resides at the VA Regional Office in Indianapolis, Indiana 
(the RO).

Procedural history

The remote procedural history of this case will be discussed 
in detail in the Board's analysis below.

The Veteran filed a claim for an effective date prior to 
November 2, 2001 for service-connected PTSD, nerves and 
depression.  The Veteran's claim was denied in the December 
2005 rating decision.  The Veteran disagreed with that 
decision in December 2005.  He was provided a statement of 
the case (SOC) in October 2006.  An appeal was perfected with 
the submission of the Veteran's substantive appeal (VA Form 
9) in November 2006.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the RO in Indianapolis, Indiana in 
April 2009.  A transcript of the hearing is associated with 
the Veteran's claims folder.  

Issues not on appeal

In a February 2007 rating decision, the RO denied the 
Veteran's claim that a rating decision dated September 8, 
1998 contained clear and unmistakable error (CUE).  
In a September 2008 rating decision, the RO denied the 
Veteran's claims for service connection for deep vein 
thrombosis with varicose veins and chronic ulcerations and 
pulmonary embolus.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with those decisions.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  



FINDINGS OF FACT

1.  Claims by the Veteran for service connection for a 
psychiatric disability were denied by the RO in unappealed 
August 1994 and September 1998 RO decisions. 

2.  A claim of entitlement to service connection for PTSD was 
received November 2, 2001, which was ultimately granted by VA 
based on 1991 military records which had not been previously 
associated with the claims folder. 


CONCLUSION OF LAW

The criteria for an effective date of April 23, 1993 for the 
grant of service connection for an acquired psychiatric 
disability have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.156, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than the 
currently assigned date of November 2, 2001 for the grant of 
service connection for an acquired psychiatric disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Notice

The Veteran was informed of how VA determines effective dates 
in letters from the RO dated March 20, 2006 and March 8, 
2007.  In any event, VCAA notice is not necessary in this 
case because, as is explained below, the outcome of this 
earlier effective date claim depends exclusively on documents 
which are already contained in the Veteran's VA claims file.  
Specifically, the United States Court of Appeals for Veterans 
Claims has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence that is already in 
the claims file, which will be discussed below.  

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2008).  He has retained the services 
of a representative, and he testified at a VA hearing in 
April 2009.  

In short, the Board finds that the issues on appeal were 
properly developed for appellate purposes.  Further 
development would be a useless exercise.  Accordingly, the 
Board will proceed to a decision as to the issue on appeal.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Specifically with respect to service connection, the 
effective date is the day following separation from active 
service if the claim is received within one year thereafter; 
otherwise, the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b) (2008).

Effective dates - reopened claims

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

Applicable law and VA regulations provide that in general the 
effective date for an award of service connection established 
on the basis of new and material evidence "received after 
final disallowance" or on the basis of a "reopened claim" 
shall be the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later. See 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2007).

However, there is an exception that applies to claims that 
are reopened and granted based on additional service records 
that were not of record during previous denials. See 38 
C.F.R. § 3.156(c), which provides in part:

Notwithstanding any other section in this part, at any 
time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant 
official service department records that existed and had 
not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim . . . .

This will be discussed in greater detail below.

Factual background

The Board finds that a brief recapitulation of the procedural 
history of this case will aid in an understanding of its 
decision. 

The Veteran's service record (DD-214) does not show that he 
had foreign service or that he received any of the usual 
medals that denote involvement in combat.  

The Veteran initially filed a claim of entitlement to service 
connection for "nerves" [by which was meant a psychiatric, 
rather than a neurological, disorder] in January 1994, within 
one year of his discharge from service in April 1993.  A 
March 1994 VA examination reflects a diagnosis of depression.  
That claim was denied in an August 1994 RO rating decision on 
the basis that the Veteran's service medical records were 
negative for any complaints or diagnosis of depression or a 
nervous disorder.  The Veteran did not disagree with that 
decision, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).

In August 1998, the Veteran filed a claim of entitlement to 
service connection for an acquired psychiatric disorder 
(claimed as PTSD).  VA outpatient treatment records from July 
1998 reflect that a VA social worker had diagnosed the 
Veteran with PTSD and he was attending PTSD counseling.  The 
RO denied the Veteran's claim because he failed to submit 
evidence of a verifiable stressor or involvement in combat.  
The Veteran did not disagree with that decision.  That 
decision, too, is final.  

In November 2001, the Veteran filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for PTSD.  The Veteran was awarded an Army Commendation Medal 
in March 1991, which specifically denotes the Veteran's 
participation in "continuous combat operations" and 
"performance under enemy fire" during Operation Desert 
Storm.  This award was not associated with the Veteran's 
claims folder until it was submitted by the Veteran in 
November 2001.  

The Veteran's claim was reopened, and service connection for 
a psychiatric disability was ultimately granted in July 2003 
based on the Veteran's March 1991 award of the Army 
Commendation Medal as proof of combat, thus verifying his 
claimed stressors.  A fifty percent disability rating was 
assigned, effective November 2, 2001.  This appeal followed.

During the pendency of this appeal, the Veteran was granted 
an increased rating of 70 percent for his service-connected 
PTSD, effective November 2, 2001, the date of the Veteran's 
claim to reopen his previously denied claim.  [The assigned 
level of disability is irrelevant to the outcome of this 
appeal.] 



Analysis

Service connection has been granted for the Veteran's 
psychiatric disability as of November 2, 2001, the date that 
his reopened claim was received at the RO.  
See 38 C.F.R. § 3.400(q), (r).  The Veteran seeks an earlier 
effective date.
In essence, the Veteran contends that the evidence on which 
his claim was ultimately granted (i.e., the March 1991 Army 
Commendation award) existed  and should have been associated 
with the Veteran's claims file at the time of the RO's August 
1994 denial of his initial claim for service connection for 
an acquired psychiatric disability.  

Of key importance to the outcome of this case is that 
38 C.F.R. § 3.400(q) specifically refers to the exception 
contained in 38 C.F.R. § 3.156(c).  Pursuant to 
§ 3.156(c), a final decision will be reconsidered when new 
and material evidence, in the form of service records, 
results in the reopening of a claim; a retroactive evaluation 
may be assigned.  See Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.156(c) were amended, effective October 6, 2006.  See 71 
Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  There was no 
significant substantive change in the regulations, at least 
as it impacts the outcome of this appeal.

Under the prior version of the regulation, where the new and 
material evidence consisted of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction. This additional 
evidence included official service department records which 
presumably had been misplaced and now been located and 
forwarded to VA.  See 38 C.F.R. § 3.156(c) (2006). 

The preamble in the proposed regulation contained a full 
explanation of the bases for the change in regulation.  See 
70 Fed. Reg. 35,388-35,390 (June 20, 2005). 
The preamble noted that the use of the words "new and 
material evidence" was confusing as it inferred that VA may 
reopen a claim when service department records were received 
that were not available before, and that the effective date 
of such a claim would be the date of the reopened claim.  The 
amended regulation made it clear that the effective date 
assigned would relate back to the date of the original claim, 
or date entitlement arose, whichever is later, and would not 
be limited to the date of the claim to reopen.

The change was also intended to broaden the description of 
service department records that pertain to military 
experiences claimed by a veteran.  It was noted that such 
evidence may be particularly valuable in connection to claims 
for benefits for PTSD.  See 70 Fed. Reg. 35,388.

The amended regulation provides as follows:

* * * * *

(c) Service department records. 

(1) Notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant 
official service department records that existed and had 
not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. Such 
records include, but are not limited to:  (i) Service 
records that are related to a claimed in- service event, 
injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met;  
(ii) Additional service records forwarded by the 
Department of Defense or the service department to VA 
any time after VA's original request for service 
records; and  (iii) Declassified records that could not 
have been obtained because the records were classified 
when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided 
the claim because the records did not exist when VA 
decided the claim, or because the claimant failed to 
provide sufficient information for VA to identify and 
obtain the records from the respective service 
department, the Joint Services Records Research Center, 
or from any other official source. 

(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is 
later, or such other date as may be authorized by the 
provisions of this part applicable to the previously 
decided claim. 

(4) A retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on 
the basis of the new evidence from the service 
department must be supported adequately by medical 
evidence. Where such records clearly support the 
assignment of a specific rating over a part or the 
entire period of time involved, a retroactive evaluation 
will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.

38 C.F.R. § 3.156(c) (2008).

Thus, additionally received military records not only serve 
to reopen a previously denied claim, but may serve to allow 
for a retroactive award of benefits.

The Board concludes that the March 1991 Army Commendation 
Medal award is the type of record contemplated by 38 C.F.R. 
§ 3.316(c).  Indeed, it is the type of evidence specifically 
referred to in the preamble of the proposed regulation (an 
award indicative of combat status).  The award letter, dated 
1991, clearly predated the Veteran's original claim for 
service connection, but it was not associated with the 
Veteran's claims folder at the time of the August 1994 RO 
rating decision.  
The circumstances of this case therefore fit into the 
exception found in 38 C.F.R. § 3.156 (c).

The next matter for the Board's consideration is the matter 
of when a retroactive date may be assigned.  It is clear that 
the Veteran filed his initial claim of entitlement to service 
connection for a psychiatric disability in January 1994, 
within one year after leaving service in April 1993.  He was 
given a diagnosis of depression in the March 1994 VA 
examination, which was evidently the first psychiatric 
diagnosis of record.    

With respect to direct service connection, the effective date 
is the day following separation from active service if the 
claim is received within one year thereafter.   See 38 C.F.R. 
§ 3.400 (2008).   Because the Veteran's initial claim for 
service connection for an acquired psychiatric disability was 
received on January 26, 1994 (within one year of his 
separation from service on April 22, 1993), he is entitled to 
service connection effective April 23, 1993, the day after he 
was separated from service.  

In summary, for the reasons and bases expressed above, the 
Board concludes that an effective date of April 23, 1993 may 
be assigned for service connection for an acquired 
psychiatric disability.  The appeal is therefore allowed.


ORDER

An effective date of April 23, 1993 for the award of service 
connection for an acquired psychiatric disability is granted. 


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


